OPINION ON REHEARING. McCulloch, C. J. It is contended now that, since we allowed appellee a credit of $201.80 for the additional cost of hauling and spreading rock for the base, we ought also to have allowed him credit for the cost of the rock, for the reason, as it is claimed, that it was necessary to furnish additional rock to supply the shortage of earth in bringing up the grade to the standard provided in the contract. We failed on the original consideration of the case, and fail now, to find any testimony to warrant an allowance for the cost of furnishing additional rock. The conflict in the testimony was to advanced cost of hauling and spreading the rock. The burden was on appellee to prove the additional cost of supplying omissions in the work of appellant, and he showed that, on account of advanced cost of labor, he had to pay more than the contract price with appellant, and he claimed and was allowed for this difference. The testimony of expert engineers introduced as witnesses by appellant was directed to that point. That was the point of controversy between counsel in presenting the case on the original hearing. It was not claimed, as we understood the respective contention of counsel, that additional rook had been furnished, but that appellant had not used enough rock in the base and had not properly spread it. We see no reason now for changing the conclusion on the original hearing. Again, it is contended that the garnishment should not have been sustained for the reason that the insolvency of appellee was not proved. Appellant’s counsel asserted in their brief that appellee’s insolvency was conceded, and counsel for appellee did not dispute the assertion. We now find in the record an express admission of facts which established appellee’s insolvency. There is a stipulation to the effect that appellee had not sufficient funds or property with which to discharge his indebtedness to a certain creditor to whom he had assigned his claim under the contract against the road district. This made out a case of insolvency without other proof of that fact. This was an equitable garnishment, and proof of insolvency was essential to a resort to that remedy. This action was originally instituted at law, and the garnishment could not have been sustained, but the cause was transferred to the chancery court, and the remedy of garnishment thus became available. Hayes-Thomas Grain Co. v. Wilcox Cons. Co., 144 Ark. 621.. We have held that in a suit in equity' against a public agency, such as a- school district or an improvement district, there may be a garnishment of funds of the district, and that in a suit against the creditor of an improvement district the district is subject to equitable garnishment ; but in either case insolvency is the basis of the equitable remedy. Plummer v. School District, 90 Ark. 236; Sallee v. Bank of Corning, 134 Ark. 109; Bayou Meto Drainage District v. Chapline, 143 Ark. 446. Our attention is called to the fact that, in reversing and remanding the cause, we failed to state, in express words, at least, that the claim of James & Echols against appellant should he allowed out of the funds in court, as awarded by the court. There was no controversy between appellant and James & Echols on that point, and our directions to the chancery court implied that that part of the original decree should be carried out. It is so directed now. The rehearing is therefore denied.